Title: From Thomas Jefferson to James Wood, 7 November 1780
From: Jefferson, Thomas
To: Wood, James



Dear Sir
Richmond Novemr. 7. 1780

Your Letters of the third and fifth instant are now before me. My last to you which you could not have received on the fifth will I think have anticipated some parts of these letters. The terms of the Officers paroles, being that they will not say or do any thing to the prejudice of the united States while they are under the convention of Saratoga, and that they will remain within certain bounds, they cannot be released from the obligation of that parole by a removal of the troops, an event not mentioned in the parole. However I trust it will not be difficult for you to march them safely under guard (as the british alone will be moved as yet) with Capt. Reid’s troops and Crockets battalion aided by militia. Genl. Hamilton’s agreeing that the troops shall be seperated for their better accommodation will remove the only difficulty in the plan proposed in my last Letter. Congress having foreseen the possibility that a removal of these troops might shortly become necessary, determined that fort Frederick shou’d be the place to which they shou’d be removed. They desired Governour Lee and myself therefore to make provision for them shou’d it become necessary. The moment we found it necessary I communicated it to Congress and to Govr. Lee. I have had an answer from the Latter, who assures me he will immediately do every thing he can to prepare for them, but informs me of the necessity of our contributing provisions. This first suggested the sending  on the british only as yet, that there might not be more thrown on that state than could of a sudden be provided for. We shall take measures for subsisting the Germans in their present situation, and have no objections to your enlarging your demands on the county of Berkeley to ensure a sufficient subsistance for the british. I have no doubt of the candour of Genl. Hamilton’s endeavours to prevent desertions by his orders, but nothing less than stone walls can effectually do this among the british, while a british army is cantoned in our country. General Hamilton’s request to leave non commissioned officers to take care of their houses and gardens, having been probably founded on the idea of their returning to this state when the present invasion shall be over he will probably think it unnecessary when he is assured that they will not be moved back again. No Citizen is at liberty to take forcibly from the Officers of convention their effects in satisfaction for debts. These persons, tho prisoners, are under the protection of the laws and those who injure either their persons or property are liable to indictment, and to have such property rescued wherever found. Justice nevertheless ought to be done both to citizens and their debtors. We recommend that yourself and General Hamilton appoint a Convention officer and a Citizen and also a third person of either character, of the most discreet, candid, and sensible, and that they liquidate all debts due to or from the Conventioners. This being fairly done, justice requires that their property be subjected to make good their debts, they may be arrested on the order of the state and not otherwise: but we shall not by any slight matter be led to order such an arrest.
As to the horses of the officers, the resolution of Assembly of June 8th, was made while an exchange was in contemplation, and under the apprehension that if permitted to be carried out of the state, they were of course to be carried into New york and might be employed by the enemy greatly to our prejudice as the resolution sais. That of July 7th dispenses with the former so as to permit them to retain them while in this State, the former idea still prevailing that the carrying them into New york was to be a consequence of their carrying them out of the state. But as the removal proposed, is but just across our boundary and they are not to proceed to New york, and as the reason on which the resolution of July 7th was founded will most certainly be equally cogent at least in their new situation, viz. that ‘the Officers will not be able to supply themselves with provisions unless they are permitted to retain their horses,’ we must give it as our opinion (there being no Assembly yet met to advise with on this point) that they ought not to be  compelled to part with their horses. Capt. Reid receives a warrant for £250 money of Mar: 18. equal to £10,000 old to be forwarded to you for incidental charges in moving on the convention troops. I am with great esteem & respect Sir Your most obedt. humble servt,

Th: Jefferson

